89 U.S. 492
22 L.Ed. 736
22 Wall. 492
UNITED STATESv.SAUNDERS.
October Term, 1874

APPEAL from the Court of Claims; the case being thus:
On the 28th of July, 1866, Congress enacted:1
'That there be allowed and paid to the officers, clerks, committee clerks, messengers, and all other employees of the Senate and House of Representatives, and to the Globe and official reporters of each House, and the stenographer of the House, and to the Capitol police, and the three superintendents of the public gardens, their clerks and assistants, and to the Librarian, assistant librarians, messengers, and other employees of the Congressional Library, an addition of twenty per cent. on their present pay, to commence with the present Congress.'
This act was repealed July 12th, 1870.
By a joint resolution of the 28th of February following, it was resolved2—— 'That there shall be allowed and paid to . . . its civil officers, clerks, messengers, and watchmen and employees in the executive mansion, and in any of the following named departments, or any bureau thereof, to wit: State, Treasury, War, Navy, Interior, Post Office, Attorney-General, Agricultural, and including civil officers and . . . clerks and employees in the office of the coast survey, naval observatory, navy-yard, arsenal, paymastergeneral, &c., & c., and additional compensation of twenty per cent. on their respective salaries as fixed by law, &c., . . . for one year.'
With these two proceedings of Congress, the act of 1866 and the joint resolution of 1870 in force, one Saunders, who was engaged at a salary in superintending the public gardens of the Department of Agriculture, at Washington, applied and got an addition of 20 per cent. to it under the joint resolution, for the one year, during which the resolution gave the increase.
Subsequently, assuming that the act of Congress was a continuing act and not one making an allowance for one year only, and assuming also that his employment brought him within its provisions, he filed a petition in the Court of Claims, alleging that he was 'Superintendent of Gardens in the Department of Agriculture,' from March 4th, 1865, to July 1st, 1870, and asking the addition of 20 per cent. given by the act of Congress during that time.
The Court of Claims found as a fact that 'he held the position and performed the duties of Superintendent of the Public Gardens of the Department of Agriculture,' and during the time for which the 20 per cent. was claimed; and conceiving that he came within the act, gave him the addition prayed for.
From this, its decision, the United States appealed.
The only question considered by this court was whether Saunders was within the act of Congress.
Mr. G. H. Williams, Attorney-General, and Mr. John Goforth, for the appellant; Mr. J. W. Denver, contra.
Mr. Justice BRADLEY delivered the opinion of the court.


1
We are clearly of opinion that the claimant, in this case, was not within the intent and meaning of the eighteenth section of the act of July 28th, 1866.


2
The Court of Claims finds, it is true, that he held the position of superintendent of the public garden of the Agricultural Department during the period for which the claim is made. But it is well known that the botanical garden near the Capitol has been regarded as a public garden for many years, and long before the experimental garden of the Agricultural Department was established; and that it was managed by a superintendent and assistant superintendents. It is equally well known that this garden has for a long period, if not always, been under the immediate direction and control of the Joint Library Committee of Congress. The public statutes contain a long series of appropriations for both garden and superintendents. Thus, in the appropriation bill of July 2d, 1864, for the year ending June 30th, 1865,3 the following appropriation was made:


3
'Botanic Garden.—For grading, draining, procuring manure, tools, fuel, and repairs, purchasing trees and shrubs, under the direction of the Library Committee of Congress, $3300.


4
'For pay of superintendent of Botanic Garden, and assistants in the Botanic Garden and green-houses, to be expended under the direction of the Library Committee of Congress, $6145.80.'


5
A similar provision is made in the appropriation bill for the year ending June 30th, 1866, adding $2500 to be expended under direction of the Joint Committee of the Library, for erecting four green-houses.4 The like appropriation for salaries was made in the appropriation bill for the year ending June 30th, 1867.5 Then comes the act in question, increasing the salaries 20 per cent., to commence with that Congress, to wit, March 4th, 1865. The act increases the salaries of 'the three superintendents of the public gardens.' Now, in the next appropriation bill, for the year ending June 30th, 1868, not only is the ordinary appropriation made for the 'botanic garden under direction of the Library Committee of Congress, $3300;' and, 'for pay of superintendent and assistants, and assistants in the botanic garden and green-house, under direction of the Library Committee of Congress, $6145.80;' but a continuation of the 20 per centum is added, thus: 'for 20 per centum additional on the pay of the above, $1229.16.' The designation, 'superintendent and assistants,' implies at least three in number. No such appropriation is found in reference to the experimental garden attached to the Department of Agriculture. Whilst the botanic garden, under the direction of the Joint Library Committee of Congress, with its superintendent and assistants eo nomine, have thus been the subject of appropriations for a long period, the experimental garden, established by the Department of Agriculture, was comparatively recent, and regarded as an appendage of that department, and the appropriations therefor had been made under the general head of appropriations for the said department, and no appropriation for any superintendent thereof, eo nomine, had ever been made up to the time of the passage of the act of July 28th, 1866. The appropriation had been for the 'experimental garden,' and for the salary of the foreman and laborers.6


6
From this legislative history it is apparent that the botanic garden near the Capitol was regarded as a public garden; that it had a superintendent and assistant superintendents; that appropriations had for years been made for their salaries as superintendent and assistants by name; and that they were employed, and the garden was managed, under the immediate direction of the Joint Library Committee of the two Houses of Congress. They were, in fact, employees of this committee.


7
Now, it seems to us that the eighteenth section of the act of July 28th, 1866, which provides for the addition of the 20 per centum now claimed by the appellee, had reference only to persons employed under the direction of the two Houses of Congress, or their committees, and not to those of any of the executive departments. The section itself is its own best interpreter. In view of the long supervision over the botanic garden by the Library Committee, and of the previous legislation referred to, language could hardly be plainer than that which it contains.


8
But there is additional evidence that this increase of salary was intended to be confined to persons employed under the immediate direction of the two Houses of Congress and their committees, in the fact, that by a joint resolution of February 28th, 1867,7 20 per cent. was added to the salaries of all employees of the several executive departments, including the Department of Agriculture, for one year from and after the 30th of June, 1866; and the claimant actually received such addition accordingly. It is not reasonable to suppose that Congress intended to single out this particular employ e from all the government employees as alone entitled to a double additon of 20 per cent. to his compensation, which he certainly would receive for the year named, if his construction of the act of July 28th, 1866, is the correct one.


9
JUDGMENT REVERSED, and the cause remanded with directions to


10
DISMISS THE PETITION.



1
 14 Stat. at Large, 323.


2
 14 Stat. at Large, 569.


3
 13 Stat. at Large, 349.


4
 14 Stat. at Large, 21.


5
 Ib. 193.


6
 See the acts, 13 Stat. at Large, 155; 14 Id. 202.


7
 14 Stat. at Large, 569.